Exhibit 10.1
 
 
SEPARATION AGREEMENT
By and Between
OCWEN FINANCIAL CORPORATION
and
ALTISOURCE PORTFOLIO SOLUTIONS S.A.
Dated as of August 10, 2009
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
            ARTICLE I             DEFINITIONS     1  
 
            ARTICLE II           THE SEPARATION     8  
 
           
Section 2.01
  Separation Transactions     8  
Section 2.02
  Certain Agreements Govern     8  
Section 2.03
  Termination of Agreements     8  
Section 2.04
  Transfer of Agreements; Consent     9  
Section 2.05
  Certain Licenses and Permits     9  
Section 2.06
  Lease Amendments     10  
Section 2.07
  Disclaimer of Representations and Warranties     10  
Section 2.08
  Inadvertent or Incorrect Transfers or Omissions of Assets or        
 
  Liabilities     10  
 
            ARTICLE III          ACTIONS PENDING THE DISTRIBUTION     11  
 
           
Section 3.01
  Actions Prior to the Distribution     11  
Section 3.02
  Conditions Precedent to Consummation of the Distribution     12  
 
            ARTICLE IV          THE DISTRIBUTION     13  
 
           
Section 4.01
  The Distribution     13  
Section 4.02
  Sole Discretion of OCWEN     14  
 
            ARTICLE V           MUTUAL RELEASES; INDEMNIFICATION     14  
 
           
Section 5.01
  Release of Pre-Closing Claims     14  
Section 5.02
  Indemnification by ALTISOURCE     16  
Section 5.03
  Indemnification by OCWEN     17  
Section 5.04
  Indemnification of Third Party Claims     17  
Section 5.05
  Indemnification Obligations Net of Insurance Proceeds and Other Amounts     17
 
Section 5.06
  Procedures for Indemnification of Third Party Claims     18  
Section 5.07
  Additional Matters     19  
Section 5.08
  Remedies Cumulative     20  
Section 5.09
  Survival of Indemnities     20  
Section 5.10
  Limitation on Liability     20  
 
            ARTICLE VI           EXCHANGE OF INFORMATION; CONFIDENTIALITY     20
 
 
           
Section 6.01
  Agreement for Exchange of Information; Archives     20  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
           
Section 6.02
  Ownership of Information     21  
Section 6.03
  Compensation for Providing Information     21  
Section 6.04
  Limitations on Liability     21  
Section 6.05
  Other Agreements Providing for Exchange of Information     22  
Section 6.06
  Production of Witnesses; Records; Cooperation     22  
Section 6.07
  Confidentiality     23  
Section 6.08
  Protective Arrangements     23  
 
            ARTICLE VII           DISPUTE RESOLUTION     24  
 
           
Section 7.01
  Disputes     24  
Section 7.02
  Escalation; Mediation     24  
Section 7.03
  Court Actions     24  
 
            ARTICLE VIII          FURTHER ASSURANCES AND ADDITIONAL COVENANTS  
  25  
 
           
Section 8.01
  Further Assurances     25  
Section 8.02
  Insurance Matters     26  
 
            ARTICLE IX           TERMINATION     26  
 
           
Section 9.01
  Termination     26  
Section 9.02
  Effect of Termination     26  
 
            ARTICLE X            MISCELLANEOUS     26  
 
           
Section 10.01
  Counterparts; Entire Agreement; Corporate Power     26  
Section 10.02
  Governing Law     27  
Section 10.03
  Assignability     27  
Section 10.04
  Third Party Beneficiaries     27  
Section 10.05
  Notices     27  
Section 10.06
  Severability     28  
Section 10.07
  Publicity     28  
Section 10.08
  Expenses     28  
Section 10.09
  Headings     28  
Section 10.10
  Survival of Covenants     28  
Section 10.11
  Waivers of Default     29  
Section 10.12
  Specific Performance     29  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
           
Section 10.13
  Amendments     29  
Section 10.14
  Interpretation     29  
Section 10.15
  Jurisdiction; Service of Process     29  
Section 10.16
  Waiver of Jury Trial     30  
 
           
SCHEDULE I
  Separation Transactions        

-iii-



--------------------------------------------------------------------------------



 



SEPARATION AGREEMENT
          SEPARATION AGREEMENT, dated as of August 10, 2009, between OCWEN
FINANCIAL CORPORATION, a Florida corporation (“OCWEN”), and ALTISOURCE PORTFOLIO
SOLUTIONS S.A., a société anonyme organized under the laws of the Grand Duchy of
Luxembourg and a wholly-owned subsidiary of OCWEN (formerly known as Ocwen
Luxembourg S.à. r.l.) (“ALTISOURCE”). Capitalized terms used herein and not
otherwise defined shall have the respective meanings assigned to them in Article
I.
RECITALS
          WHEREAS, the board of directors of OCWEN has determined that it is in
the best interests of OCWEN and its shareholders to separate the existing
businesses of OCWEN into two independent businesses, to contribute the
ALTISOURCE Business to ALTISOURCE, and to distribute all of the capital stock of
ALTISOURCE to the shareholders of OCWEN and to the Convertible Noteholders;
          WHEREAS, OCWEN and ALTISOURCE have prepared, and ALTISOURCE has filed
with the Commission, the Form 10, which includes the Information Statement and
sets forth disclosure concerning ALTISOURCE and the Distribution;
          WHEREAS, the Distribution is intended to qualify as a tax-free
spin-off under Section 355 of the Code; and
          WHEREAS, in connection with the foregoing and to set forth certain
aspects of their ongoing relationship after the Separation and the Distribution,
the Parties, and certain of their respective Subsidiaries and Affiliates, are
entering into this Agreement and/or the Ancillary Agreements.
          NOW, THEREFORE, in consideration of the mutual agreements, provisions
and covenants contained in this Agreement, the Parties agree as follows:
ARTICLE I
Definitions
          For the purpose of this Agreement, the following terms shall have the
following meanings:
          “Action” means any demand, action, suit, countersuit, arbitration,
inquiry, proceeding or investigation by or before any Governmental Authority or
any federal, state, local, foreign or international arbitration or mediation
tribunal.
          “Affiliate” of any Person means a Person that controls, is controlled
by or is under common control with such Person. As used herein, “control” of any
entity means the possession, directly or indirectly, through one or more
intermediaries, of the power to direct or cause the direction of the management
or policies of such entity, whether through ownership of voting securities or
other interests, by contract or otherwise.

1



--------------------------------------------------------------------------------



 



          “Agent” means the distribution agent appointed by OCWEN to distribute
the shares of ALTISOURCE Common Stock held by OCWEN pursuant to the
Distribution.
          “Agreement” means this Separation Agreement.
          “ALTISOURCE” has the meaning set forth in the caption.
          “ALTISOURCE Business” means the knowledge process outsourcing business
(consisting of the mortgage servicing business, the financial servicing business
and the technology products business) conducted (i) prior to the Separation, by
OCWEN and certain members of the OCWEN Group and (ii) from and after the
Separation, by the ALTISOURCE Group, including the businesses contributed by
OCWEN to ALTISOURCE pursuant to Article II, which, for the avoidance of doubt,
shall not include the businesses currently conducted by BMS Holdings, Inc. and
Global Servicing Solutions LLC.
          “ALTISOURCE Common Stock” means the common stock, $1.00 par value per
share, of ALTISOURCE.
          “ALTISOURCE Group” means ALTISOURCE and any Subsidiary of ALTISOURCE
immediately after the Distribution.
          “ALTISOURCE Indemnitees” has the meaning set forth in Section 5.03.
          “Ancillary Agreements” means the Employee Matters Agreement, the
Transition Services Agreement, the Tax Matters Agreement, the Intellectual
Property Agreement, the Data Center and Disaster Recovery Agreement, the
Services Agreements and any instruments, assignments and other documents and
agreements executed in connection with the implementation of the transactions
contemplated by this Agreement, including Article II.
          “Assets” means assets, properties and rights (including goodwill),
wherever located (including in the possession of vendors or other third parties
or elsewhere), whether real, personal or mixed, tangible, intangible or
contingent, in each case whether or not recorded or reflected or required to be
recorded or reflected on the books and records or financial statements of any
Person, including the following:
          (a) all accounting and other books, records and files, whether in
paper, microfilm, microfiche, computer tape or disc, magnetic tape or any other
form;
          (b) all apparatus, computers and other electronic data processing
equipment, fixtures, machinery, furniture, office and other equipment,
automobiles, trucks, aircraft, rolling stock, vessels, motor vehicles and other
transportation equipment, special and general tools, test devices, prototypes
and models and other tangible personal property;
          (c) all inventories of materials, parts, raw materials, supplies,
work-in-process and finished goods and products;

2



--------------------------------------------------------------------------------



 



          (d) all interests in real property of whatever nature, including
easements, whether as owner, mortgagee or holder of a security interest in real
property, lessor, sublessor, lessee, sublessee or otherwise;
          (e) all interests in any capital stock or other equity interests of
any Subsidiary or any other Person; all bonds, notes, debentures or other
securities issued by any Subsidiary or any other Person; all loans, advances or
other extensions of credit or capital contributions to any Subsidiary or any
other Person; and all other investments in securities of any Person;
          (f) all license agreements, leases of personal property, open purchase
orders for raw materials, supplies, parts or services, unfilled orders for the
manufacture and sale of products and other contracts, agreements or commitments
and all rights arising thereunder;
          (g) all letters of credit, performance bonds and other surety bonds;
          (h) all written technical information, data, specifications, research
and development information, engineering drawings, operating and maintenance
manuals and materials and analyses prepared by consultants and other third
parties;
          (i) all domestic and foreign patents, copyrights, trade names, domain
names, trademarks, service marks, registrations and applications for any of the
foregoing, databases, mask works, Information, inventions (whether or not
patentable or patented), processes, know-how, procedures, other proprietary
information, and licenses from third parties granting the right to use any of
the foregoing;
          (j) all computer applications, programs and other software, including
operating software, network software, firmware, middleware, design software,
design tools, systems documentation, manuals and instructions;
          (k) all cost information, sales and pricing data, customer prospect
lists, supplier records, customer and supplier lists, customer and vendor data,
correspondence and lists, product literature, artwork, design, development and
manufacturing files, vendor and customer drawings, formulations and
specifications, quality records and reports and other books, records, studies,
surveys, reports, plans and documents;
          (l) all prepaid expenses, trade accounts and other accounts and notes
receivables;
          (m) all claims or rights against any Person arising from the ownership
of any Asset, all rights in connection with any bids or offers and all claims,
choses in action or similar rights, whether accrued or contingent;
          (n) all rights under insurance policies and all rights in the nature
of insurance, indemnification or contribution;
          (o) all licenses (including radio and similar licenses), permits,
approvals and authorizations that have been issued by any Governmental
Authority;

3



--------------------------------------------------------------------------------



 



          (p) cash or cash equivalents, bank accounts, lock boxes and other
deposit arrangements; and
          (q) interest rate, currency, commodity or other swap, collar, cap or
other hedging or similar agreements or arrangements.
          “Assigned Contract” means (a) any contract that in OCWEN’s sole
judgment relates exclusively to the ALTISOURCE Business (“Exclusive Assigned
Contracts”) and (b) with respect to any contract that relates, but does not in
OCWEN’s sole judgment relate exclusively, to the ALTISOURCE Business (“Partial
Assigned Contracts”), the portion, if any, of such Partial Assigned Contract
that, in OCWEN’s sole judgment, relates to the ALTISOURCE Business (the
“ALTISOURCE Portion”).
          “Assignee” has the meaning set forth in Section 2.04(c).
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Commission” means the U.S. Securities and Exchange Commission.
          “Consents” means any consents, waivers or approvals from, or
notification requirements to, any Person other than a member of either Group.
          “Convertible Notes” means OCWEN’s outstanding 3.25% Contingent
Convertible Unsecured Senior Notes due 2024.
          “Convertible Noteholders” means holders of Convertible Notes.
          “Data Center and Disaster Recovery Agreement” means the Data Center
and Disaster Recovery Agreement to be entered into between OCWEN and Solutions.
          “Distribution” means the distribution by OCWEN to the Record Holders
of all the outstanding shares of ALTISOURCE Common Stock owned by OCWEN on the
Distribution Date (i) on a pro rate basis, with respect to the Record
Stockholders and (ii) in accordance with the indenture governing the Convertible
Notes with respect to the Record Noteholders.
          “Distribution Date” means the date determined in accordance with
Section 3.02 on which the Distribution occurs.
          “Employee Matters Agreement” means the Employee Matters Agreement to
be entered into between OCWEN and Solutions.
          “Escalation Notice” has the meaning set forth in Section 8.02.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
together with the rules and regulations promulgated thereunder.
          “Form 10” means the registration statement on Form 10 filed by
ALTISOURCE with the Commission to effect the registration of ALTISOURCE Common
Stock pursuant to the

4



--------------------------------------------------------------------------------



 



Exchange Act in connection with the Distribution, as such registration statement
may be amended or supplemented from time to time.
          “Governmental Approvals” means any notices, reports or other filings
to be given to or made with, or any consents, registrations, approvals, permits
or authorizations to be obtained from, any Governmental Authority.
          “Governmental Authority” shall mean any federal, state, local, foreign
or international court, government, department, commission, board, bureau,
agency, official or other legislative, judicial, regulatory, administrative or
governmental authority, including the NASDAQ.
          “Group” means either the OCWEN Group or the ALTISOURCE Group, as the
context requires.
          “Indemnifying Party” has the meaning set forth in Section 5.05(a).
          “Indemnitee” has the meaning set forth in Section 5.05(a).
          “Indemnity Payment” has the meaning set forth in Section 5.05(a).
          “Information” means information, whether or not patentable or
copyrightable, in written, oral, electronic or other tangible or intangible
forms, stored in any medium, including studies, reports, records, books,
contracts, instruments, surveys, discoveries, ideas, concepts, know-how,
techniques, designs, specifications, drawings, blueprints, diagrams, models,
prototypes, samples, flow charts, data, computer data, disks, diskettes, tapes,
algorithms, computer programs or other software, marketing plans, customer
names, communications by or to attorneys (including attorney-client privileged
communications), memos and other materials prepared by attorneys or under their
direction (including attorney work product), and other technical, financial,
employee or business information or data.
          “Information Statement” means the Information Statement sent to each
Record Holder in connection with the Distribution.
          “India Services Agreement” means the Services Agreement to be entered
into between Ocwen Financial Services Private Limited, a company incorporated
under the laws of India, and Ocwen Business Solutions Private Limited (to be
renamed Altisource Business Solutions Private Limited), a company incorporated
under the laws of India.
          “Insurance Policies” means the insurance policies written by insurance
carriers, including those (if any) affiliated with OCWEN, pursuant to which
ALTISOURCE or one or more of its Subsidiaries after the Distribution Date (or
their respective officers or directors) will be insured or self-insured parties
after the Distribution Date.
          “Insurance Proceeds” means those monies:
          (a) received by an insured (or its successor-in-interest) from an
insurance carrier;

5



--------------------------------------------------------------------------------



 



          (b) paid by an insurance carrier on behalf of the insured (or its
successor-in-interest); or
          (c) received (including by way of set off) from any third party in the
nature of insurance, contribution or indemnification in respect of any
Liability;
in any such case net of any applicable premium adjustments (including reserves
and retrospectively rated premium adjustments) and net of any costs or expenses
incurred in the collection thereof.
          “Intellectual Property Agreement” means the Intellectual Property
Agreement to be entered into between OCWEN and Solutions.
          “Intercompany Accounts” has the meaning set forth in Section 2.03(a).
          “NASDAQ” means The NASDAQ Stock Market LLC.
          “Liabilities” means any and all claims, debts, demands, actions,
causes of action, suits, damages, obligations, accruals, accounts payable,
reckonings, bonds, indemnities and similar obligations, agreements, promises,
guarantees, make whole agreements and similar obligations, and other liabilities
and requirements, including all contractual obligations, whether absolute or
contingent, matured or unmatured, liquidated or unliquidated, accrued or
unaccrued, known or unknown, whenever arising, and including those arising under
any law, rule, regulation, Action, threatened or contemplated Action (including
the costs and expenses of demands, assessments, judgments, settlements and
compromises relating thereto and attorneys’ fees and any and all costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any such Actions or threatened or contemplated Actions), order or
consent decree of any Governmental Authority or any award of any arbitrator or
mediator of any kind, and those arising under any contract, commitment or
undertaking, including those arising under this Agreement or any Ancillary
Agreement, in each case, whether or not recorded or reflected or required to be
recorded or reflected on the books and records or financial statements of any
Person), of any nature or kind, whether or not the same would properly be
reflected on a balance sheet.
          “OCWEN” has the meaning set forth in the caption.
          “OCWEN Business” means (a) the business and operations of OCWEN and
its Subsidiaries and other Affiliates (including the businesses currently
conducted by BMS Holdings, Inc. and Global Servicing Solutions LLC) immediately
after the Distribution and (b) except as otherwise expressly provided herein,
any terminated, divested or discontinued businesses or operations of OCWEN and
its Subsidiaries and other Affiliates.
          “OCWEN Common Stock” means the common stock, $0.01 par value per
share, of OCWEN.
          “OCWEN Group” means OCWEN and each of its Subsidiaries and other
Affiliates immediately after the Distribution.

6



--------------------------------------------------------------------------------



 



          “OCWEN Indemnitees” has the meaning set forth in Section 5.02.
          “Party” shall mean either party hereto, and “Parties” shall mean both
parties hereto.
          “Person” means an individual, a general or limited partnership, a
corporation, a trust, a joint venture, an unincorporated organization, a limited
liability entity, any other entity and any Governmental Authority.
          “Record Date” means the close of business on the date determined by
the OCWEN board of directors as the record date for determining (i) the shares
of OCWEN Common Stock and (ii) Convertible Notes, in each case in respect of
which shares of ALTISOURCE Common Stock will be distributed pursuant to the
Distribution.
          “Record Holders” means the Record Stockholders and the Record
Noteholders, collectively.
          “Record Noteholders” means holders of record as of the Record Date of
all of the Convertible Notes that were outstanding on the Record Date.
          “Record Stockholders” means holders of record as of the Record Date of
all of the shares of OCWEN Common Stock that were outstanding on the Record
Date.
          “Securities Act” means the Securities Act of 1933, as amended,
together with the rules and regulations promulgated thereunder.
          “Separation” means (a) any actions to be taken pursuant to Article II
and (b) if not addressed by Article II, any transfers of Assets and any
assumptions of Liabilities, in each case, between a member of one Group and a
member of the other Group, provided for in this Agreement or any Ancillary
Agreement.
          “Services Agreements” means the Services Agreement and the Technology
Products Services Agreement, each to be entered into between OCWEN and
Solutions, and the India Services Agreement.
          “Solutions” means Altisource Solutions S.à r.l., a private limited
liability company organized under the laws of the Grand Duchy of Luxembourg and
a wholly-owned subsidiary of ALTISOURCE.
          “Specified Documents” means the Form 10, the Information Statement and
any other registration statement filed with the Commission in connection with
the Distribution by or on behalf of ALTISOURCE or any other member of the
ALTISOURCE Group.
          “Subsidiary” of any Person means any corporation or other organization
whether incorporated or unincorporated of which at least a majority of the
securities or interests having by the terms thereof ordinary voting power to
elect at least a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such Person or by any one or more of its

7



--------------------------------------------------------------------------------



 



Subsidiaries, or by such Person and one or more of its Subsidiaries; provided,
however, that no Person that is not directly or indirectly wholly owned by any
other Person shall be a Subsidiary of such other Person unless such other Person
controls, or has the right, power or ability to control, that Person.
          “Tax Matters Agreement” means the Tax Matters Agreement to be entered
into between OCWEN and Solutions.
          “Taxes” has the meaning set forth in the Tax Matters Agreement.
          “Third Party Claim” means any assertion by a Person (including any
Governmental Authority) who is not a member of the OCWEN Group or the ALTISOURCE
Group of any claim, or the commencement by any such Person of any Action,
against any member of the OCWEN Group or the ALTISOURCE Group.
          “Transaction Indemnitees” has the meaning set forth in Section 5.04.
          “Transaction Third Party Claim” has the meaning set forth in
Section 5.04.
          “Transfer” means to sell, assign, transfer, convey and/or deliver.
          “Transition Services Agreement” means the Transition Services
Agreement dated as of the Distribution Date between OCWEN and Solutions.
ARTICLE II
The Separation
          Section 2.01 Separation Transactions. On or prior to the Distribution
Date, OCWEN shall, and shall cause ALTISOURCE and each other Subsidiary and
controlled Affiliate of OCWEN to, effect each of the transactions and Transfers
set forth on Schedule I, which transactions and Transfers shall be accomplished
substantially in the order described on and subject to the limitations set forth
on Schedule I, in each case, with such modifications, if any, as OCWEN shall
determine are necessary or desirable for efficiency or similar purposes.
          Section 2.02 Certain Agreements Govern. Each of OCWEN and ALTISOURCE
agrees on behalf of itself and its Subsidiaries that the provisions of the
(i) Tax Matters Agreement shall exclusively govern the allocation of Assets and
Liabilities related to Taxes, (ii) the Employee Matters Agreement shall
exclusively govern the allocation of Assets and Liabilities related to the
existing U.S. and Indian employee benefits and pension plans of OCWEN, which
plans cover employees and former employees of members of both the OCWEN Group
and the ALTISOURCE Group and (iii) the Intellectual Property Agreement shall
exclusively govern the transfer and licensing by OCWEN to ALTISOURCE of certain
specified intellectual property.
          Section 2.03 Termination of Agreements.

8



--------------------------------------------------------------------------------



 



          (a) Except as set forth in Section 2.03(b), in furtherance of the
releases and other provisions of Section 5.01, each of ALTISOURCE, on the one
hand, and OCWEN, on the other hand, shall terminate, or cause to be terminated,
effective as of the Distribution Date, any and all agreements, arrangements,
commitments and understandings (including all intercompany accounts payable or
accounts receivable (“Intercompany Accounts”) accrued as of the Distribution
Date) whether or not in writing, between or among ALTISOURCE and/or any other
member of the ALTISOURCE Group, on the one hand, and OCWEN and/or any other
member of the OCWEN Group, on the other hand. No such terminated Intercompany
Account, agreement, arrangement, commitment or understanding (including any
provision thereof that purports to survive termination) shall be of any further
force or effect after the Distribution Date.
          (b) The provisions of Section 2.03(a) shall not apply to any of the
following agreements, arrangements, commitments, understandings or Intercompany
Accounts (or to any of the provisions thereof): (i) this Agreement and the
Ancillary Agreements (and each other agreement, arrangement, commitment,
understanding or Intercompany Account expressly contemplated by this Agreement
or any Ancillary Agreement to be entered into by either Party or any other
member of its Group); and (ii) any other agreements, arrangements, commitments,
understandings or Intercompany Accounts set forth on Schedule 2.03(b).
          Section 2.04 Transfer of Agreements; Consent. On or prior to the
Distribution Date:
          (a) OCWEN shall Transfer or cause to be Transferred all of the rights,
title and interest in and to all of the Exclusive Assigned Contracts to
ALTISOURCE.
          (b) Subject to the provisions of this Section 2.04 and the terms of
the Ancillary Agreements, with respect to Partial Assigned Contracts, (i) OCWEN
shall use reasonable efforts to cause each such Partial Assigned Contract to be
divided into separate contracts for each of the OCWEN Business and the
ALTISOURCE Business or (ii) if such a division is not possible, OCWEN shall
cause the ALTISOURCE Portion of such Partial Assigned Contract to be assigned to
ALTISOURCE, or otherwise to cause the same economic and business terms to govern
with respect to such ALTISOURCE Portion (by subcontract, sublicense or
otherwise).
          (c) Notwithstanding anything in this Agreement to the contrary, this
Agreement shall not constitute an agreement to assign any Assigned Contract, in
whole or in part, or any rights thereunder if the agreement to assign or attempt
to assign, without the consent of a third party, would constitute a breach
thereof or in any way adversely affect the rights of the assignor or the
assignee (the “Assignee”) thereof. Until such consent is obtained, or if an
attempted assignment thereof would be ineffective or would adversely affect the
rights of any party hereto so that the Assignee would not, in fact, receive all
such rights, the parties will cooperate with each other in any alternative
arrangement designed to provide for the Assignee the benefits of, and to permit
the Assignee to assume liabilities under, any such Assigned Contract. The
Parties shall use commercially reasonable efforts (which shall not require the
payment of money to the counterparty to any such Assigned Contract) to obtain
required consents to assignment of Assigned Contracts hereunder.

9



--------------------------------------------------------------------------------



 



          Section 2.05 Certain Licenses and Permits. On or prior to the
Distribution Date, all licenses, permits and authorizations issued by
Governmental Authorities which exclusively relate to the ALTISOURCE Business but
which are held in the name of OCWEN or any of its Subsidiaries (other than
ALTISOURCE or any of its Subsidiaries), or any of their respective employees,
officers, directors, stockholders, agents, or otherwise, on behalf of ALTISOURCE
(or its Subsidiaries) shall, to the extent Transferable and to the extent not
requiring a consent, approval or authorization for such Transfer, be Transferred
by OCWEN to ALTISOURCE (or its Subsidiaries).
          Section 2.06 Lease Amendments. On or prior to the Distribution Date,
each of OCWEN and ALTISOURCE shall use reasonable efforts to execute amendments
to each of the leases (to the extent that the counterparties to such leases are
agreeable to such amendments) to which OCWEN is a party and which provide for
the lease of real or personal property representing exclusively ALTISOURCE
Assets or relating exclusively to the ALTISOURCE Business, which amendments will
provide for the substitution of ALTISOURCE for OCWEN as lessee or lessor, as the
case may be, and to the extent agreeable to the other party to the lease excuse
OCWEN from any further Liabilities or responsibilities with respect thereto.
          Section 2.07 Disclaimer of Representations and Warranties. Each of
OCWEN (on behalf of itself and each other member of the OCWEN Group) and
ALTISOURCE (on behalf of itself and each other member of the ALTISOURCE Group)
understands and agrees that, except as expressly set forth herein or in any
Ancillary Agreement, no party to this Agreement, any Ancillary Agreement or any
other agreement or document contemplated by this Agreement or any Ancillary
Agreement, is representing or warranting in any way as to any Assets, businesses
or Liabilities transferred or assumed as contemplated hereby or thereby, as to
any consents or approvals required in connection therewith, as to the value or
freedom from any security interests of, or any other matter concerning, any
Assets of such party, or as to the absence of any defenses or right of setoff or
freedom from counterclaim with respect to any claim or other asset, including
any accounts receivable, of any such party, or as to the legal sufficiency of
any assignment, document or instrument delivered hereunder to convey title to
any asset or thing of value upon the execution, delivery and filing hereof or
thereof. Except as may expressly be set forth herein or in any Ancillary
Agreement, any such assets are being transferred on an “as is,” “where is”
basis, and the respective transferees shall bear the economic and legal risks
that (a) any conveyance shall prove to be insufficient to vest in the transferee
good and marketable title, free and clear of any security interest, and (b) any
necessary Governmental Approvals or other Consents are not obtained or that any
requirements of laws or judgments are not complied with.
          Section 2.08 Inadvertent or Incorrect Transfers or Omissions of Assets
or Liabilities.
          (a) In the event that it is discovered after the Distribution that
there was an inadvertent or incorrect omission of the Transfer or assignment by
or on behalf of one Party to or on behalf of the other Party of any Asset or
Liability that, in the sole judgment of OCWEN, had the Parties given specific
consideration to such Asset or Liability prior to the Distribution, would have
otherwise been listed on an appropriate Schedule hereto or otherwise caused to
be so Transferred or assigned pursuant to this Agreement or any Ancillary
Agreement, then upon such

10



--------------------------------------------------------------------------------



 



a determination by OCWEN, the Parties shall promptly effect such Transfer or
assignment of such Asset or Liability, without payment of separate consideration
therefor.
          (b) In the event that it is discovered after the Distribution that
there was an inadvertent or incorrect Transfer or assignment by or on behalf of
one Party to or on behalf of the other Party of any Asset or Liability that, in
the sole judgment of OCWEN, had the Parties given specific consideration to such
Asset or Liability prior to the Distribution, would have otherwise not been
listed on an appropriate Schedule hereto or otherwise would not have been so
Transferred or assigned pursuant to this Agreement or any Ancillary Agreement,
then upon such a determination by OCWEN, the Parties shall promptly unwind such
Transfer or assignment of such Asset or Liability and return such Asset to, or
cause the assumption of such Liability by, the appropriate Party, without
payment of separate consideration therefor.
          (c) The Parties hereby agree that to the extent any such Transfer or
assignment, or any such unwind of Transfer of assignment, as provided pursuant
to Section 2.08(a) or Section 2.08(b) above, is effected after the Distribution
Date, such Transfer or assignment or such unwind of Transfer or assignment shall
be given effect for all purposes as if such action had occurred as of the
Distribution Date.
ARTICLE III
Actions Pending the Distribution
          Section 3.01 Actions Prior to the Distribution. (a) Subject to
Section 3.02 and Section 4.02, OCWEN and ALTISOURCE shall use reasonable efforts
to consummate the Distribution, including by taking the actions specified in
this Section 3.01.
          (b) Prior to the Distribution Date, OCWEN shall mail the Information
Statement to the Record Holders.
          (c) ALTISOURCE shall prepare and file, and shall use reasonable
efforts to have approved prior to the Distribution Date, an application for the
listing of the ALTISOURCE Common Stock to be distributed in the Distribution on
NASDAQ or another national securities exchange, subject to official notice of
distribution.
          (d) OCWEN and ALTISOURCE shall use reasonable efforts to take all such
action, if any, as may be necessary or appropriate under the state securities or
blue sky laws in connection with the transactions contemplated by this Agreement
and the Ancillary Agreements.
          (e) OCWEN and ALTISOURCE shall cooperate in preparing, filing with the
Commission and causing to become effective any registration statements or
amendments thereof which are necessary or appropriate in order to effect the
transactions contemplated hereby or to reflect the establishment of, or
amendments to, any employee benefit and other plans contemplated by the Employee
Matters Agreement requiring registration under the Securities Act.
          (f) Prior to the Distribution Date, OCWEN shall duly elect, as members
of the ALTISOURCE board of directors, the individuals listed as members of the
ALTISOURCE board

11



--------------------------------------------------------------------------------



 



of directors in the Information Statement, and such individuals shall continue
to be members of the ALTISOURCE board of directors on the Distribution Date.
          (g) Immediately prior to the Distribution Date, the articles of
incorporation of ALTISOURCE, in substantially the form filed as an exhibit to
the Form 10, shall be in effect.
          Section 3.02 Conditions Precedent to Consummation of the Distribution.
The obligations of the Parties to consummate the Distribution shall be
conditioned on the satisfaction, or waiver by OCWEN, of the following
conditions:
          (a) Each Ancillary Agreement shall have been executed by each party
thereto and shall be in force and effect.
          (b) The Form 10 shall have been filed with the Commission and declared
effective by the Commission, no stop order suspending the effectiveness of the
Form 10 shall be in effect, no proceedings for such purpose shall be pending
before or threatened by the Commission and the Information Statement shall have
been mailed to Record Holders.
          (c) The ALTISOURCE Common Stock shall have been accepted for listing
on NASDAQ or another national securities exchange, subject to official notice of
issuance.
          (d) A favorable opinion from O’Melveny & Myers LLP in form and
substance satisfactory to OCWEN in its sole discretion shall have been obtained
that, among other things, confirms (i) the Distribution’s tax-free status under
Section 355 of the Code and (ii) for U.S. federal income tax purposes, the
non-recognition of gain or loss by, and the non-inclusion in the income of, any
shareholder of OCWEN Common Stock upon the receipt by such shareholder of shares
of ALTISOURCE Common Stock pursuant to the Distribution, except to the extent
such shareholder receives cash in lieu of fractional shares of ALTISOURCE Common
Stock.
          (e) The Separation shall have been completed.
          (f) Any material Governmental Approvals and any other material
Consents necessary to consummate the Separation and the Distribution shall have
been obtained and be in full force and effect.
          (g) No order, injunction or decree issued by any Governmental
Authority of competent jurisdiction or other legal restraint or prohibition
preventing the consummation of the Separation or the Distribution shall be in
effect, and no other event outside the control of OCWEN shall have occurred or
failed to occur that prevents the consummation of the Separation or the
Distribution.
          (h) There shall not be pending any litigation or other proceeding:
challenging or seeking to restrain or prohibit the consummation of the
Separation or the Distribution; seeking to limit the effect of the Separation or
the Distribution or the operation of the OCWEN Business or ALTISOURCE Business
after the Separation or the Distribution; or seeking material damages from
either OCWEN or ALTISOURCE.

12



--------------------------------------------------------------------------------



 



          (i) No other events or developments shall have occurred prior to the
Distribution Date that, in the judgment of the board of directors of OCWEN,
would result in the Distribution having a material adverse effect on OCWEN or on
the shareholders of OCWEN.
          (j) The actions set forth in Section 3.01(b), (d) , Section 3.01(f),
and Section 3.01(g) shall have been completed.
The foregoing conditions are for the sole benefit of OCWEN and shall not give
rise to or create any duty on the part of OCWEN or the OCWEN board of directors
to waive or not waive such conditions or in any way limit the right of OCWEN to
terminate this Agreement as set forth in Article XI or alter the consequences of
any such termination from those specified in such Article. Any determination
made by the OCWEN board of directors prior to the Distribution concerning the
satisfaction or waiver of any or all of the conditions set forth in this
Section 3.02 shall be conclusive.
ARTICLE IV
The Distribution
          Section 4.01 The Distribution. (a) ALTISOURCE shall cooperate with
OCWEN to accomplish the Distribution and shall, at the direction of OCWEN,
promptly take any and all actions necessary or desirable to effect the
Distribution. OCWEN shall select any manager in connection with the
Distribution, as well as any financial printer, solicitation and/or exchange
agent and financial, legal, accounting and other advisors for OCWEN. OCWEN and
ALTISOURCE, as the case may be, will provide, or cause the applicable member of
its Group to provide, to the Agent all share certificates and any information
required in order to complete the Distribution.
          (b) Subject to the terms and conditions set forth in this Agreement,
(i) on or prior to the Distribution Date, OCWEN shall deliver to the Agent for
the benefit of the Record Holders all the issued and outstanding shares of
ALTISOURCE Common Stock then owned by OCWEN or any other member of the OCWEN
Group and book-entry transfer authorizations for such shares and (ii) on the
Distribution Date, OCWEN shall instruct the Agent to distribute, (x) with
respect to Record Stockholders, by means of a pro rata dividend to each Record
Stockholder (or such Record Stockholder’s bank or brokerage firm on such Record
Stockholder’s behalf) electronically, by direct registration in book-entry form,
one share of ALTISOURCE Common Stock for every three shares of OCWEN Common
Stock held by such Record Holder, and (y) with respect to Record Noteholders, by
means of a pro rata distribution to each Record Noteholder (or to the agent or
trustee under the indenture governing the Convertible Notes, for the benefit of
such Record Noteholders) electronically, by direct registration in book-entry
form, one share of ALTISOURCE Common Stock for every three shares of OCWEN
Common Stock deemed owned by such Record Noteholder for purposes of the
Distribution as described in the indenture governing the Convertible Notes, in
the case of each of (x) and (y), subject to Section 4.01(c) below. It is the
intent of the foregoing that the Distribution be effected on a pro rata, as if
converted basis. The Distribution shall be effective at 11:59 p.m. New York City
time on the Distribution Date. On or immediately following the Distribution
Date, the Agent will mail an account statement indicating the number of shares
of ALTISOURCE Common Stock that have

13



--------------------------------------------------------------------------------



 



been registered in book-entry form in the name of each (A) Record Holder that
holds physical share certificates representing its shares of OCWEN Common Stock
and that is the registered holder of the shares represented by those
certificates and (B) Record Noteholder (in each case, including the amount of
cash in lieu of fractional shares as provided in Section 4.01(c) below).
          (c) Record Holders who, after aggregating the number of shares of
ALTISOURCE Common Stock (or fractions thereof) to which such Record Holder would
be entitled on the Record Date, would be entitled to receive a fraction of a
share of ALTISOURCE Common Stock in the Distribution, will receive cash in lieu
of fractional shares. Fractional shares of ALTISOURCE Common Stock will not be
distributed in the Distribution nor credited to book-entry accounts. The Agent
shall, as soon as practicable after the Distribution Date (a) determine the
number of whole shares and fractional shares of ALTISOURCE Common Stock
allocable to each Record Holder, (b) aggregate all such fractional shares into
whole shares and sell the whole shares obtained thereby in open market
transactions at then prevailing trading prices on behalf of holders who would
otherwise be entitled to fractional share interests, and (c) distribute to each
such holder, or for the benefit of each such beneficial owner, such holder’s or
owner’s ratable share of the net proceeds of such sale, based upon the average
gross selling price per share of ALTISOURCE Common Stock after making
appropriate deductions for any amount required to be withheld for United States
federal income tax purposes. OCWEN shall bear the cost of brokerage fees and
transfer taxes incurred in connection with these sales of fractional shares,
which such sales shall occur as soon after the Distribution Date as practicable
and as determined by the Agent. None of OCWEN, ALTISOURCE or the applicable
Agent will guarantee any minimum sale price for the fractional shares of
ALTISOURCE Common Stock. Neither OCWEN nor ALTISOURCE will pay any interest on
the proceeds from the sale of fractional shares. The Agent will have the sole
discretion to select the broker-dealers through which to sell the aggregated
fractional shares and to determine when, how and at what price to sell such
shares. Neither the Agent nor the selected broker-dealers will be Affiliates of
OCWEN or ALTISOURCE. Any ALTISOURCE Common Stock or cash in lieu of fractional
shares with respect to ALTISOURCE Common Stock that remains unclaimed by any
holder of record one hundred-eighty (180) days after the Distribution Date shall
be delivered to ALTISOURCE. ALTISOURCE shall hold such ALTISOURCE Common Stock
and/or cash for the account of such holder of record and any such holder of
record shall look only to ALTISOURCE for such ALTISOURCE Common Stock and/or
cash, if any, in lieu of fractional share interests, subject in each case to
applicable escheat or other abandoned property laws.
          (d) From and after the date hereof, ALTISOURCE covenants and agrees
that it shall, upon request of OCWEN, deliver or cause to be delivered to OCWEN
or to the Agent that number of additional shares of ALTISOURCE Common Stock, if
any, necessary for the aforementioned distribution transactions to comply with
the terms of the indenture governing the Convertible Notes.
          Section 4.02 Sole Discretion of OCWEN. OCWEN shall, in its sole and
absolute discretion, determine the Distribution Date and all terms of the
Distribution, including the form, structure and terms of any transactions and/or
offerings to effect the Distribution and the timing of and conditions to the
consummation thereof. In addition and notwithstanding anything to the contrary
set forth herein, OCWEN may at any time and from time to time until the
completion of the Distribution decide to abandon the Distribution or modify or
change the

14



--------------------------------------------------------------------------------



 



terms of the Distribution, including by accelerating or delaying the timing of
the consummation of all or part of the Distribution.
ARTICLE V
Mutual Releases; Indemnification
          Section 5.01 Release of Pre-Closing Claims. (a) Except as provided in
Section 5.01(c), effective as of the Distribution Date, ALTISOURCE does hereby,
for itself and each other member of the ALTISOURCE Group, their respective
Affiliates (other than any member of the OCWEN Group), successors and assigns,
and all Persons who at any time prior to the Distribution Date have been
shareholders, directors, officers, agents or employees of any member of the
ALTISOURCE Group (in each case, in their respective capacities as such), release
and forever discharge OCWEN and the other members of the OCWEN Group, their
respective Affiliates (other than any member of the ALTISOURCE Group),
successors and assigns, and all Persons who at any time prior to the
Distribution Date have been shareholders, directors, officers, agents or
employees of any member of the OCWEN Group (in each case, in their respective
capacities as such), and their respective heirs, executors, administrators,
successors and assigns, from any and all Liabilities whatsoever, whether at law
or in equity (including any right of contribution), whether arising under any
contract or agreement, by operation of law or otherwise, existing or arising
from any acts or events occurring or failing to occur or alleged to have
occurred or to have failed to occur or any conditions existing or alleged to
have existed on or before the Distribution Date, including in connection with
the transactions and all other activities to implement the Separation or the
Distribution.
          (b) Except as provided in Section 5.01(c), effective as of the
Distribution Date, OCWEN does hereby, for itself and each other member of the
OCWEN Group, their respective Affiliates (other than any member of the
ALTISOURCE Group), successors and assigns, and all Persons who at any time prior
to the Distribution Date have been shareholders, directors, officers, agents or
employees of any member of the OCWEN Group (in each case, in their respective
capacities as such), release and forever discharge ALTISOURCE, the other members
of the ALTISOURCE Group, their respective Affiliates (other than any member of
the OCWEN Group), successors and assigns, and all Persons who at any time prior
to the Distribution Date have been shareholders, directors, officers, agents or
employees of any member of the ALTISOURCE Group (in each case, in their
respective capacities as such), and their respective heirs, executors,
administrators, successors and assigns, from any and all Liabilities whatsoever,
whether at law or in equity (including any right of contribution), whether
arising under any contract or agreement, by operation of law or otherwise,
existing or arising from any acts or events occurring or failing to occur or
alleged to have occurred or to have failed to occur or any conditions existing
or alleged to have existed on or before the Distribution Date, including in
connection with the transactions and all other activities to implement the
Separation or the Distribution.
          (c) Nothing contained in Section 5.01(a) or (b) shall impair any right
of any Person to enforce this Agreement, any Ancillary Agreement or any
agreements, arrangements, commitments or understandings that are specified in
Section 2.03(b) not to terminate as of the

15



--------------------------------------------------------------------------------



 



Distribution Date, in each case in accordance with its terms. Nothing contained
in Section 5.01(a) or (b) shall release any Person from:
          (i) any Liability provided in or resulting from any agreement among
any members of the OCWEN Group or the ALTISOURCE Group that is specified in
Section 2.03(b) as not to terminate as of the Distribution Date, or any other
Liability specified in such Section 2.03(b) as not to terminate as of the
Distribution Date;
          (ii) any Liability, contingent or otherwise, assumed, transferred,
assigned or allocated to the Group of which such Person is a member in
accordance with, or any other Liability of any member of any Group under, this
Agreement or any Ancillary Agreement;
          (iii) any Liability that the Parties may have with respect to
indemnification or contribution pursuant to this Agreement for claims brought
against the Parties or the members of their respective Groups or any of their
respective Subsidiaries or Affiliates or any of the respective directors,
officers, employees or agents of any of the foregoing by third Persons, which
Liability shall be governed by the provisions of this Article V and, if
applicable, the appropriate provisions of the Ancillary Agreements; or
          (iv) any Liability the release of which would result in the release of
any Person other than a Person released pursuant to this Section 5.01.
In addition, nothing contained in Section 5.01(a) shall release OCWEN from
honoring its existing obligations to indemnify any director, officer or employee
of ALTISOURCE or any of its Subsidiaries on or prior to the Distribution Date
who was a director, officer or employee of OCWEN or any of its Subsidiaries on
or prior to the Distribution Date, to the extent such director, officer or
employee becomes a named defendant in any litigation involving OCWEN or any of
its Subsidiaries and was entitled to such indemnification pursuant to then
existing obligations.
          (d) ALTISOURCE shall not make, and shall not permit any other member
of the ALTISOURCE Group to make, any claim or demand, or commence any Action
asserting any claim or demand, including any claim of contribution or any
indemnification, against OCWEN or any other member of the OCWEN Group, or any
other Person released pursuant to Section 5.01(a), with respect to any
Liabilities released pursuant to Section 5.01(a). OCWEN shall not, and shall not
permit any other member of the OCWEN Group, to make any claim or demand, or
commence any Action asserting any claim or demand, including any claim of
contribution or any indemnification against ALTISOURCE or any other member of
the ALTISOURCE Group, or any other Person released pursuant to Section 5.01(b),
with respect to any Liabilities released pursuant to Section 5.01(b).
          (e) It is the intent of each of OCWEN and ALTISOURCE, by virtue of the
provisions of this Section 5.01, to provide for a full and complete release and
discharge of all Liabilities existing or arising from all acts and events
occurring or failing to occur or alleged to have occurred or to have failed to
occur and all conditions existing or alleged to have existed on or before the
Distribution Date, between or among ALTISOURCE or any other member of the
ALTISOURCE Group, on the one hand, and OCWEN or any other member of the OCWEN

16



--------------------------------------------------------------------------------



 



Group, on the other hand (including any contractual agreements or arrangements
existing or alleged to exist between or among any such members on or before the
Distribution Date), except as expressly set forth in Section 5.01(c). At any
time, at the reasonable request of the other Party, each Party shall cause each
member of its respective Group to execute and deliver releases reflecting the
provisions hereof.
          Section 5.02 Indemnification by ALTISOURCE. Except as provided in
Section 5.05, ALTISOURCE shall indemnify, defend and hold harmless OCWEN, each
other member of the OCWEN Group and each of their respective former and current
directors, officers and employees, and each of the heirs, executors, successors
and assigns of any of the foregoing (collectively, the “OCWEN Indemnitees”),
from and against any and all Liabilities of the OCWEN Indemnitees relating to,
arising out of or resulting from any of the following items (without
duplication):
          (a) the ALTISOURCE Business, including the failure of ALTISOURCE or
any other member of the ALTISOURCE Group or any other Person to pay, perform or
otherwise promptly discharge any Liability relating to or arising out of or
resulting from the ALTISOURCE Business in accordance with its terms, whether
prior to or after the Distribution Date or the date hereof; and
          (b) any breach by ALTISOURCE or any other member of the ALTISOURCE
Group of this Agreement or any of the Ancillary Agreements.
          Section 5.03 Indemnification by OCWEN. Except as provided in
Section 5.05, OCWEN shall indemnify, defend and hold harmless ALTISOURCE, each
other member of the ALTISOURCE Group and each of their respective former and
current directors, officers and employees, and each of the heirs, executors,
successors and assigns of any of the foregoing (collectively, the “ALTISOURCE
Indemnitees”), from and against any and all Liabilities of the ALTISOURCE
Indemnitees relating to, arising out of or resulting from any of the following
items (without duplication):
          (a) the OCWEN Business, including the failure of OCWEN or any other
member of the OCWEN Group or any other Person to pay, perform or otherwise
promptly discharge any Liability relating to, arising out of or resulting from
the OCWEN Business in accordance with its terms, whether prior to or after the
Distribution Date or the date hereof; and
          (b) any breach by OCWEN or any other member of the OCWEN Group of this
Agreement or any of the Ancillary Agreements.
          Section 5.04 Indemnification of Third Party Claims. Except as provided
in Section 5.05 and subject to any contrary provision in any Ancillary
Agreement, each Party shall indemnify, defend and hold harmless the other Party,
each other member of such other Party’s Group and each of their respective
former and current directors, officers and employees, and each of the heirs,
executors, successors and assigns of any of the foregoing (collectively, the
“Transaction Indemnitees”), from and against any Liabilities of the Transaction
Indemnitees relating to, arising out of or resulting from any Third Party Claim
as to which such Transaction Indemnitees are entitled to indemnification under
this Agreement, including any Third Party

17



--------------------------------------------------------------------------------



 



Claim relating to, arising out of or resulting from any untrue statement or
alleged untrue statement of a material fact contained in any Specified Document
or any omission or alleged omission to state a material fact in any Specified
Document required to be stated therein or necessary to make the statements
therein not misleading (any such Third Party Claim, a “Transaction Third Party
Claim”).
          Section 5.05 Indemnification Obligations Net of Insurance Proceeds and
Other Amounts. (a) The Parties intend that any Liability subject to
indemnification or reimbursement pursuant to this Article V will be net of
Insurance Proceeds that actually reduce the amount of, or are paid to the
applicable Indemnitee in respect of, such Liability. Accordingly, the amount
that either Party (an “Indemnifying Party”) is required to pay to any Person
entitled to indemnification hereunder (an “Indemnitee”) will be reduced by any
Insurance Proceeds theretofore actually recovered by or on behalf of the
Indemnitee in respect of the related Liability. If an Indemnitee receives a
payment (an “Indemnity Payment”) required by this Agreement from an Indemnifying
Party in respect of any Liability and subsequently receives Insurance Proceeds
in respect of such Liability, then the Indemnitee will pay to the Indemnifying
Party an amount equal to the excess of the Indemnity Payment received over the
amount of the Indemnity Payment that would have been due if such Insurance
Proceeds had been received, realized or recovered before the Indemnity Payment
was made.
          (b) An insurer that would otherwise be obligated to pay any claim
shall not be relieved of the responsibility with respect thereto or have any
subrogation rights with respect thereto by virtue of the indemnification
provisions hereof, it being expressly understood and agreed that no insurer or
any other third party shall be entitled to a “wind-fall” (i.e., a benefit they
would not be entitled to receive in the absence of the indemnification
provisions) by virtue of the indemnification provisions hereof. Nothing
contained in this Agreement or any Ancillary Agreement shall obligate any member
of any Group to seek to collect or recover any Insurance Proceeds.
          Section 5.06 Procedures for Indemnification of Third Party Claims.
(a) If an Indemnitee shall receive notice or otherwise learn of a Third Party
Claim with respect to which an Indemnifying Party may be obligated to provide
indemnification to such Indemnitee pursuant to Section 5.02, Section 5.03 or
Section 5.04 or any other Section of this Agreement or any Ancillary Agreement,
such Indemnitee shall give such Indemnifying Party written notice thereof within
10 days after becoming aware of such Third Party Claim. Any such notice shall
describe the Third Party Claim in reasonable detail. Notwithstanding the
foregoing, the failure of any Indemnitee or other Person to give notice as
provided in this Section 5.06(a) shall not relieve the related Indemnifying
Party of its obligations under this Article V, except to the extent that such
Indemnifying Party is actually prejudiced by such failure to give notice.
          (b) An Indemnifying Party may elect to defend, at such Indemnifying
Party’s own expense (subject to the requirement to share expenses related to the
defense of Transaction Third Party Claims pursuant to Section 5.04) and by such
Indemnifying Party’s own counsel, any Third Party Claim. Within 20 days after
the receipt of notice from an Indemnitee in accordance with Section 5.06(a) (or
sooner, if the nature of such Third Party Claim so requires), the Indemnifying
Party shall notify the Indemnitee of its election as to whether the Indemnifying
Party will assume responsibility for defending such Third Party Claim. After
notice from an

18



--------------------------------------------------------------------------------



 



Indemnifying Party to an Indemnitee of its election to assume the defense of a
Third Party Claim, such Indemnitee shall have the right to employ separate
counsel and to participate in (but not control) the defense, compromise, or
settlement thereof, but (subject to Section 5.04) the fees and expenses of such
counsel shall be the expense of such Indemnitee, except that the Indemnifying
Party shall be liable for the fees and expenses of counsel employed by the
Indemnitee for any period during which the Indemnifying Party has not assumed
the defense of such Third Party Claim (other than during any period in which the
Indemnitee shall have failed to give notice of the Third Party Claim in
accordance with Section 5.06(a)).
          (c) If an Indemnifying Party elects not to assume responsibility for
defending a Third Party Claim, or fails to notify an Indemnitee of its election
as provided in Section 5.06(b), such Indemnitee may defend such Third Party
Claim at the cost and expense of the Indemnifying Party (subject to the
requirement to share expenses related to the defense of Transaction Third Party
Claims pursuant to Section 5.04).
          (d) If an Indemnifying Party elects to assume the defense of a Third
Party Claim in accordance with the terms of this Agreement, the Indemnitee shall
agree to any settlement, compromise or discharge of such Third Party Claim that
the Indemnifying Party may recommend and that by its terms obligates the
Indemnifying Party to pay the full amount of the liability in connection with
such Third Party Claim and that releases the Indemnified Party completely in
connection with such Third Party Claim.
          (e) No Indemnifying Party shall consent to entry of any judgment or
enter into any settlement of any Third Party Claim without the consent of the
applicable Indemnitee or Indemnitees if the effect thereof is to permit any
injunction, declaratory judgment, other order or other nonmonetary relief to be
entered, directly or indirectly, against any Indemnitee.
          (f) Whether or not the Indemnifying Party assumes the defense of a
Third Party Claim, no Indemnitee shall admit any liability with respect to, or
settle, compromise or discharge, such Third Party Claim without the Indemnifying
Party’s prior written consent.
          (g) The provisions of Section 5.06 (other than this Section 5.06(g))
and Section 5.07 shall not apply to Taxes (which are covered by the Tax Matters
Agreement).
          Section 5.07 Additional Matters. (a) Any claim on account of a
Liability that does not result from a Third Party Claim shall be asserted by
written notice given by the Indemnitee to the related Indemnifying Party. Such
Indemnifying Party shall have a period of 30 days after the receipt of such
notice within which to respond thereto. If such Indemnifying Party does not
respond within such 30-day period, such Indemnifying Party shall be deemed to
have refused to accept responsibility to make payment. If such Indemnifying
Party does not respond within such 30-day period or rejects such claim in whole
or in part, such Indemnitee shall be free to pursue such remedies as may be
available to such party as contemplated by this Agreement and the Ancillary
Agreements.
          (b) In the event of payment by or on behalf of any Indemnifying Party
to any Indemnitee in connection with any Third Party Claim, such Indemnifying
Party shall be subrogated to and shall stand in the place of such Indemnitee as
to any events or circumstances

19



--------------------------------------------------------------------------------



 



in respect of which such Indemnitee may have any right, defense or claim
relating to such Third Party Claim against any claimant or plaintiff asserting
such Third Party Claim or against any other Person. Such Indemnitee shall
cooperate with such Indemnifying Party in a reasonable manner, and at the cost
and expense of such Indemnifying Party, in prosecuting any subrogated right,
defense or claim.
          (c) In the event of an Action in which the Indemnifying Party is not a
named defendant, if either the Indemnitee or Indemnifying Party shall so
request, the Parties shall endeavor to substitute the Indemnifying Party for
the, or add the Indemnifying Party as an additional, named defendant, if at all
practicable. If such substitution or addition cannot be achieved for any reason
or is not requested, the named defendant shall allow the Indemnifying Party to
manage the Action as set forth in this Section, and the Indemnifying Party shall
fully indemnify the named defendant against all costs of defending the Action
(including court costs, sanctions imposed by a court, attorneys’ fees, experts’
fees and all other external expenses), the costs of any judgment or settlement
and the cost of any interest or penalties relating to any judgment or
settlement.
          Section 5.08 Remedies Cumulative. The remedies provided in this
Article V shall be cumulative and, subject to the provisions of Article VIII,
shall not preclude assertion by any Indemnitee of any other rights or the
seeking of any and all other remedies against any Indemnifying Party.
          Section 5.09 Survival of Indemnities. The rights and obligations of
each of OCWEN and ALTISOURCE and their respective Indemnitees under this
Article V shall survive the sale or other transfer by any party of any assets or
businesses or the assignment by it of any Liabilities.
          Section 5.10 Limitation on Liability. Except as may expressly be set
forth in this Agreement or any Ancillary Agreement, none of OCWEN, ALTISOURCE or
any other member of either Group shall in any event have any Liability to the
other or to any other member of the other’s Group, or to any other OCWEN
Indemnitee or ALTISOURCE Indemnitee, as applicable, for any incidental,
indirect, special, punitive or consequential damages, whether or not caused by
or resulting from negligence or breach of obligations hereunder or under any
Ancillary Agreement and whether or not informed of the possibility of the
existence of such damages, provided, however, that the provisions of this
Section shall not limit an Indemnifying Party’s indemnification obligations
hereunder or in any Ancillary Agreement with respect to any Liability any
Indemnitee may have to any third party not affiliated with any member of the
OCWEN Group or the ALTISOURCE Group for any incidental, indirect, special,
punitive or consequential damages.
ARTICLE VI
Exchange of Information; Confidentiality
          Section 6.01 Agreement for Exchange of Information; Archives. (a) Each
of OCWEN and ALTISOURCE, on behalf of its Group, agrees to provide, or cause to
be provided, to the other Group, at any time before the Distribution Date or
until the sixth anniversary thereof,

20



--------------------------------------------------------------------------------



 



as soon as reasonably practicable after written request therefor, any
Information in the possession or under the control of such Group that the
requesting Party reasonably needs (i) to comply with reporting, disclosure,
filing or other requirements imposed on the requesting Party or any member of
its Group (including under applicable securities or tax laws) by a Governmental
Authority having jurisdiction over the requesting Party or such member, (ii) for
use in any other judicial, regulatory, administrative, tax or other proceeding
or in order to satisfy audit, accounting, claims, regulatory, litigation, tax or
other similar requirements, in each case other than claims or allegations that
one Party to this Agreement has against the other, or (iii) to comply with its
obligations under this Agreement or any Ancillary Agreement; provided, however,
that in the event that either Party determines that any such provision of
Information could be commercially detrimental, violate any law or agreement or
waive any attorney-client privilege, the Parties shall take all reasonable
measures to permit the compliance with such obligations in a manner that avoids
any such harm or consequence.
          (b) After the Distribution Date, until the sixth anniversary thereof,
each of OCWEN and ALTISOURCE shall have access during regular business hours (as
in effect from time to time) to the documents that relate, in the case of OCWEN,
to the OCWEN Business that are located in archives retained or maintained by
ALTISOURCE or, in the case of ALTISOURCE, to the ALTISOURCE Business that are
located in archives retained or maintained by OCWEN. Each of OCWEN and
ALTISOURCE may obtain copies (but not originals) of documents for bona fide
business purposes and may obtain objects for exhibition purposes for
commercially reasonable periods of time if required for bona fide business
purposes, provided that the party receiving such objects shall cause any such
objects to be returned promptly in the same condition in which they were
delivered to such party and that each of OCWEN and ALTISOURCE shall comply with
any rules, procedures or other requirements, and shall be subject to any
restrictions (including prohibitions on removal of specified objects), that are
then applicable to the other. Nothing herein shall be deemed to restrict the
access of any member of the OCWEN Group or ALTISOURCE Group to any such
documents or objects or to impose any liability on any member of the OCWEN Group
or the ALTISOURCE Group, as applicable, if any such documents are not maintained
or preserved by OCWEN or ALTISOURCE, as applicable.
          (c) Until the sixth anniversary of the date hereof, each of OCWEN and
ALTISOURCE (i) shall maintain in effect at its own cost and expense adequate
systems and controls to the extent necessary to enable the members of the other
Group to satisfy their respective reporting, accounting, audit and other
obligations and (ii) shall provide, or cause to be provided, to the other Party
in such form as such other Party shall reasonably request, at no charge to the
requesting Party, all financial and other data and information as such
requesting Party reasonably determines necessary or advisable in order to
prepare its financial statements and reports or filings with any Governmental
Authority.
          Section 6.02 Ownership of Information. Any Information owned by one
Group that is provided to a requesting Party pursuant to Section 6.01 shall be
deemed to remain the property of the providing Party. Unless specifically set
forth herein, nothing contained in this Agreement shall be construed as granting
or conferring rights of license or otherwise in any such Information.

21



--------------------------------------------------------------------------------



 



          Section 6.03 Compensation for Providing Information. Except as set
forth in Section 6.01(c), the Party requesting Information agrees to reimburse
the other Party for the reasonable costs, if any, of creating, gathering and
copying such Information, to the extent that such costs are incurred for the
benefit of the requesting Party. Except as may be otherwise specifically
provided elsewhere in this Agreement or in any other agreement between the
Parties, such costs shall be computed in accordance with the providing Party’s
standard methodology and procedures.
          Section 6.04 Limitations on Liability. Neither Party shall have any
liability to the other Party in the event that any Information exchanged or
provided pursuant to this Agreement that is an estimate or forecast, or that is
based on an estimate or forecast, is found to be inaccurate in the absence of
willful misconduct by the Party providing such Information. Neither Party shall
have any liability to the other Party if any Information is destroyed after
reasonable efforts by such Party to comply with the provisions of Section 6.01.
          Section 6.05 Other Agreements Providing for Exchange of Information.
The rights and obligations granted under this Article VI are subject to any
specific limitations, qualifications or additional provisions on the sharing,
exchange, retention or confidential treatment of Information set forth in any
Ancillary Agreement.
          Section 6.06 Production of Witnesses; Records; Cooperation. (a) After
the Distribution Date, except in the case of an adversarial Action by one Party
against the other Party, each Party shall use reasonable efforts to make
available to the other Party, upon written request, the former, current and
future directors, officers, employees, other personnel and agents of the members
of its Group as witnesses and any books, records or other documents within its
control or that it otherwise has the ability to make available, to the extent
that any such person (giving consideration to business demands of such
directors, officers, employees, other personnel and agents) or books, records or
other documents may reasonably be required in connection with any Action in
which the requesting Party may from time to time be involved, regardless of
whether such Action is a matter with respect to which indemnification may be
sought hereunder. The requesting Party shall, except as otherwise required by
Article V, bear all costs and expenses in connection therewith.
          (b) If an Indemnifying Party chooses to defend or to seek to
compromise or settle any Third Party Claim, the other Party shall make available
to such Indemnifying Party, upon written request, the former, current and future
directors, officers, employees, other personnel and agents of the members of its
Group as witnesses and any books, records or other documents within its control
or that it otherwise has the ability to make available, to the extent that any
such person (giving consideration to business demands of such directors,
officers, employees, other personnel and agents) or books, records or other
documents may reasonably be required in connection with such defense, compromise
or settlement, and shall otherwise cooperate in such defense, compromise or
settlement.
          (c) Without limiting any provision of this Section, each of the
Parties agrees to cooperate, and to cause each member of its Group to cooperate,
with the other Party in the defense of any infringement or similar claim with
respect to the Intellectual Property (as defined in the Intellectual Property
Agreement), including any claim of infringement of any mark using

22



--------------------------------------------------------------------------------



 



the word “Ocwen,” “Altisource” or any derivation thereof and shall not
acknowledge, or permit any member of its Group to acknowledge, the validity or
infringing use of any intellectual property of a third Person in a manner that
would hamper or undermine the defense of such infringement or similar claim.
          (d) The obligation of the Parties to provide witnesses pursuant to
this Section 6.06 is intended to be interpreted to facilitate cooperation and
shall include the obligation to provide as witnesses inventors and other
officers without regard to whether the witness or the employer of the witness
could assert a possible business conflict (subject to the exception set forth in
the first sentence of Section 6.06(a)).
          (e) In connection with any matter contemplated by this Section 6.06,
the Parties will enter into a mutually acceptable joint defense agreement so as
to maintain to the extent practicable any applicable attorney-client privilege
or work product immunity of any member of either Group.
          Section 6.07 Confidentiality. (a) Subject to Section 6.08, each of
OCWEN and ALTISOURCE, on behalf of itself and each other member of its Group,
agrees to hold, and to cause its directors, officers, employees, agents,
accountants, counsel and other advisors and representatives to hold, in strict
confidence, with at least the same degree of care that applies to confidential
and proprietary information of OCWEN pursuant to policies in effect as of the
Distribution Date, all Information concerning the other Group that is either in
its possession (including Information in its possession prior to the
Distribution Date) or furnished by the other Group or its directors, officers,
employees, agents, accountants, counsel and other advisors and representatives
at any time pursuant to this Agreement, any Ancillary Agreement or otherwise,
and shall not use any such Information other than for such purposes as shall be
expressly permitted hereunder or thereunder, except, in each case, to the extent
that such Information has been (i) in the public domain through no fault of such
Party or any other member of such Group or any of their respective directors,
officers, employees, agents, accountants, counsel and other advisors and
representatives, (ii) later lawfully acquired from other sources by such Party
(or any other member of such Party’s Group), which sources are not known by such
Party to be themselves bound by a confidentiality obligation, or
(iii) independently generated without reference to any proprietary or
confidential Information of any member of the other Group.
          (b) Each Party agrees not to release or disclose, or permit to be
released or disclosed, any such Information (excluding Information described in
clauses (i), (ii) and (iii) of Section 6.07(a)) to any other Person, except its
directors, officers, employees, agents, accountants, counsel and other advisors
and representatives who need to know such Information (who shall be advised of
their obligations hereunder with respect to such Information), except in
compliance with Section 6.08. Without limiting the foregoing, when any
Information is no longer needed for the purposes contemplated by this Agreement
or any Ancillary Agreement, each Party will promptly, after request of the other
Party, either return the Information to the other Party in a tangible form
(including all copies thereof and all notes, extracts or summaries based
thereon) or certify to the other Party that any Information not returned in a
tangible form (including any such Information that exists in an electronic form)
has been destroyed (and such copies thereof and such notes, extracts or
summaries based thereon).

23



--------------------------------------------------------------------------------



 



          Section 6.08 Protective Arrangements. In the event that either Party
or any other member of its Group either determines on the advice of its counsel
that it is required to disclose any Information pursuant to applicable law or
receives any demand under lawful process or from any Governmental Authority to
disclose or provide Information of the other Party (or any other member of the
other Party’s Group) that is subject to the confidentiality provisions hereof,
such Party shall, to the extent permitted by law, notify the other Party as soon
as practicable prior to disclosing or providing such Information and shall
cooperate, at the expense of the requesting Party, in seeking any reasonable
protective arrangements requested by such other Party. Subject to the foregoing,
the Person that received such request may thereafter disclose or provide
Information to the extent required by such law (as so advised by counsel) or by
lawful process or such Governmental Authority.
ARTICLE VII
Dispute Resolution
          Section 7.01 Disputes. Subject to Section 10.12 and except as
otherwise specifically provided in any Ancillary Agreement, the procedures for
discussion, negotiation and mediation set forth in this Article VII shall apply
to all disputes, controversies or claims (whether arising in contract, tort or
otherwise) that may arise out of or relate to, or arise under or in connection
with, this Agreement or any Ancillary Agreement, or the transactions
contemplated hereby or thereby (including all actions taken in furtherance of
the transactions contemplated hereby or thereby on or prior to the date hereof),
or the commercial or economic relationship of the parties relating hereto or
thereto, between or among any members of the OCWEN Group, on the one hand, and
any members of the ALTISOURCE Group, on the other hand.
          Section 7.02 Escalation; Mediation. (a) It is the intent of the
Parties to use reasonable efforts to resolve expeditiously any dispute,
controversy or claim between or among them with respect to the matters covered
hereby that may arise from time to time on a mutually acceptable negotiated
basis. In furtherance of the foregoing, a Party involved in a dispute,
controversy or claim may deliver a notice (an “Escalation Notice”) demanding an
in-person meeting involving representatives of the Parties at a senior level of
management (or if the Parties agree, of the appropriate strategic business unit
or division within such entity). A copy of any such Escalation Notice shall be
given to the General Counsel, or like officer or official, of the Party involved
in the dispute, controversy or claim (which copy shall state that it is an
Escalation Notice pursuant to this Agreement). Any agenda, location or
procedures for such discussions or negotiations between the Parties may be
established by the Parties from time to time; provided, however, that the
Parties shall use reasonable efforts to meet within 30 days of the Escalation
Notice.
          (b) If the Parties are not able to resolve the dispute, controversy or
claim through the escalation process referred to above, then the matter shall be
referred to mediation. The Parties shall retain a mediator to aid the Parties in
their discussions and negotiations by informally providing advice to the
Parties. Any opinion expressed by the mediator shall be strictly advisory and
shall not be binding on the Parties or be admissible in any other proceeding.
The mediator may be chosen from a list of mediators previously selected by the
Parties or by other agreement of the Parties. Costs of the mediation shall be
borne equally by the Parties

24



--------------------------------------------------------------------------------



 



involved in the matter, except that each Party shall be responsible for its own
expenses. Mediation shall be a prerequisite to the commencement of any Action by
either Party against the other Party.
          (c) In the event that any resolution of any dispute, controversy or
claim pursuant to the procedures set forth in Section 7.02(a) or (b) in any way
affects an agreement or arrangement between either of the Parties and a third
party insurance carrier, the consent of such third party insurance carrier to
such resolution, to the extent such consent is required, shall be obtained
before such resolution can take effect.
          Section 7.03 Court Actions. (a) In the event that either Party, after
complying with the provisions set forth in Section 7.02, desires to commence an
Action, such Party may submit the dispute, controversy or claim (or such series
of related disputes, controversies or claims) to any court of competent
jurisdiction.
          (b) Unless otherwise agreed in writing, the Parties will continue to
provide service and honor all other commitments under this Agreement and each
Ancillary Agreement during the course of dispute resolution pursuant to the
provisions of this Article VII with respect to all matters not subject to such
dispute, controversy or claim.
ARTICLE VIII
Further Assurances and Additional Covenants
          Section 8.01 Further Assurances. (a) In addition to the actions
specifically provided for elsewhere in this Agreement, each of the Parties
shall, subject to Section 3.02 and Section 4.02, use reasonable efforts, prior
to, on and after the Distribution Date, to take, or cause to be taken, all
actions, and to do, or cause to be done, all things, reasonably necessary,
proper or advisable under applicable laws, regulations and agreements to
consummate and make effective the transactions contemplated by this Agreement
and the Ancillary Agreements.
          (b) Without limiting the foregoing, prior to, on and after the
Distribution Date, each Party shall cooperate with the other Party, without any
further consideration, but at the expense of the requesting Party, (i) to
execute and deliver, or use reasonable efforts to execute and deliver, or cause
to be executed and delivered, all instruments, including any bills of sale,
stock powers, certificates of title, assignments of contracts and other
instruments of conveyance, assignment and transfer as such Party may reasonably
be requested to execute and deliver by the other Party, (ii) to make, or cause
to be made, all filings with, and to obtain, or cause to be obtained, all
consents, approvals or authorizations of, any Governmental Authority or any
other Person under any permit, license, agreement, indenture or other
instrument, (iii) to obtain, or cause to be obtained, any Governmental Approvals
or other Consents required to effect the Separation or the Distribution and
(iv) to take, or cause to be taken, all such other actions as such Party may
reasonably be requested to take by the other Party from time to time, consistent
with the terms of this Agreement and the Ancillary Agreements, in order to
effect the provisions and purposes of this Agreement and the Ancillary
Agreements and any transfers of Assets or assignments and assumptions of
Liabilities hereunder or thereunder and the other transactions contemplated
hereby and thereby.

25



--------------------------------------------------------------------------------



 



          (c) On or prior to the Distribution Date, OCWEN and ALTISOURCE, in
their respective capacities as direct and indirect shareholders of their
respective Subsidiaries, shall each ratify any actions that are reasonably
necessary or desirable to be taken by ALTISOURCE or any other Subsidiary of
OCWEN, as the case may be, to effect the transactions contemplated by this
Agreement.
          (d) The Parties agree to take any reasonable actions necessary in
order for the Distribution, the Separation and any other transaction
contemplated by this Agreement or any Ancillary Agreement that is intended by
the Parties to be tax-free to qualify as a tax-free transaction pursuant to
Sections 355, 361(a) and 368(a)(1)(D) of the Code.
          (e) Prior to the Distribution Date, if either Party identifies any
commercial or other service that is needed to assure a smooth and orderly
transition of its business in connection with the consummation of the
transactions contemplated hereby, and that is not otherwise governed by the
provisions of this Agreement or any Ancillary Agreement, the Parties will
cooperate in determining whether there is a mutually acceptable arm’s-length
basis on which the other Party will provide such service.
          Section 8.02 Insurance Matters. (a) OCWEN and ALTISOURCE agree to
cooperate in good faith to provide for an orderly transition of insurance
coverage from the date hereof through the Distribution Date and for the
treatment of any Insurance Policies that will remain in effect following the
Distribution Date on a mutually agreeable basis. In no event shall OCWEN, any
other member of the OCWEN Group or any OCWEN Indemnitee have liability or
obligation whatsoever to any member of the ALTISOURCE Group or any ALTISOURCE
Indemnitee in the event that any Insurance Policy or other contract or policy of
insurance shall be terminated or otherwise cease to be in effect for any reason,
shall be unavailable or inadequate to cover any Liability of any member of the
ALTISOURCE Group or any ALTISOURCE Indemnitee for any reason whatsoever or shall
not be renewed or extended beyond the current expiration date.
ARTICLE IX
Termination
          Section 9.01 Termination. This Agreement may be terminated by OCWEN at
any time, in its sole discretion, prior to the Distribution Date.
          Section 9.02 Effect of Termination. In the event of any termination of
this Agreement prior to the Distribution Date, neither Party (or any of its
directors or officers) shall have any Liability or further obligation to the
other Party.
ARTICLE X
Miscellaneous
          Section 10.01 Counterparts; Entire Agreement; Corporate Power.
(a) This Agreement and each Ancillary Agreement may be executed in one or more
counterparts, including by facsimile or by e-mail delivery of a “.pdf” format
data file, all of which shall be

26



--------------------------------------------------------------------------------



 



considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each party hereto or thereto and delivered
to the other parties hereto or thereto.
          (b) This Agreement, the Ancillary Agreements and the exhibits,
schedules and appendices hereto and thereto contain the entire agreement between
the Parties with respect to the subject matter hereof, supersede all previous
agreements, negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter and there are no agreements or
understandings between the Parties with respect to the subject matter hereof
other than those set forth or referred to herein or therein.
          (c) OCWEN represents on behalf of itself and each other member of the
OCWEN Group, and ALTISOURCE represents on behalf of itself and each other member
of the ALTISOURCE Group, as follows:
          (i) each such Person has the requisite corporate or other power and
authority and has taken all corporate or other action necessary in order to
execute, deliver and perform each of this Agreement and each Ancillary Agreement
to which it is a party and to consummate the transactions contemplated hereby
and thereby; and
          (ii) this Agreement and each Ancillary Agreement to which it is a
party has been (or, in the case of any Ancillary Agreement, will be on or prior
to the Distribution Date) duly executed and delivered by it and constitutes, or
will constitute, a valid and binding agreement of it enforceable in accordance
with the terms thereof.
          Section 10.02 Governing Law. This Agreement and, unless expressly
provided therein, each Ancillary Agreement, shall be governed by and construed
and interpreted in accordance with the internal laws of the State of New York
applicable to contracts made and to be performed wholly in such State and
irrespective of the choice of law principles of the State of New York, as to all
matters (other than with respect to the corporate action of the OCWEN board of
directors attendant to the declaration and payment of the dividend of the
ALTISOURCE Common Stock, which shall be governed by the law of the State of
Florida.)
          Section 10.03 Assignability. Except as set forth in any Ancillary
Agreement, this Agreement and each Ancillary Agreement shall be binding upon and
inure to the benefit of the parties hereto and thereto and their respective
successors and permitted assigns; provided, however, that no party hereto or
thereto may assign its rights or delegate its obligations under this Agreement
or any Ancillary Agreement without the express prior written consent of the
other parties hereto or thereto.
          Section 10.04 Third Party Beneficiaries. Except for the
indemnification rights under this Agreement of any OCWEN Indemnitee or
ALTISOURCE Indemnitee in their respective capacities as such, (a) the provisions
of this Agreement and each Ancillary Agreement are solely for the benefit of the
parties hereto or thereto and are not intended to confer upon any Person except
the parties hereto or thereto any rights or remedies hereunder or thereunder and
(b) there are no third party beneficiaries of this Agreement or any Ancillary
Agreement and neither this Agreement nor any Ancillary Agreement shall provide
any third person with any

27



--------------------------------------------------------------------------------



 



remedy, claim, liability, reimbursement, cause of action or other right in
excess of those existing without reference to this Agreement or any Ancillary
Agreement.
          Section 10.05 Notices. All notices or other communications under this
Agreement or any Ancillary Agreement shall be in writing and shall be deemed to
be duly given when (a) delivered in person, (b) sent by telecopier (except that,
if not sent during normal business hours for the recipient, then at the opening
of business on the next business day for the recipient) to the fax numbers set
forth below or (c) deposited in the United States mail or private express mail,
postage prepaid, addressed as follows:
If to OCWEN, to:
Ocwen Financial Corporation
1661 Worthington Road, Suite 100
West Palm Beach, Florida 33409
Attn: Corporate Secretary
Fax No.: (561) 471-4264
If to ALTISOURCE to:
Altisource Portfolio Solutions S.A.
2-8 Avenue Charles De Gaulle
L-1653 Luxembourg
Attn: Corporate Secretary
Fax No.: 352-2744-9499
          Either Party may, by notice to the other Party, change the address to
which such notices are to be given.
          Section 10.06 Severability. If any provision of this Agreement or any
Ancillary Agreement or the application thereof to any Person or circumstance is
determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions hereof or thereof, or the application of
such provision to Persons or circumstances or in jurisdictions other than those
as to which it has been held invalid or unenforceable, shall remain in full
force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby or thereby, as the case may be, is not affected in any
manner materially adverse to either Party. Upon any such determination, the
Parties shall negotiate in good faith in an effort to agree upon a suitable and
equitable provision to effect the original intent of the Parties.
          Section 10.07 Publicity. Prior to the Distribution, each of ALTISOURCE
and OCWEN shall consult with each other prior to issuing any press releases or
otherwise making public statements with respect to the Distribution or any of
the other transactions contemplated hereby and prior to making any filings with
any Governmental Authority with respect thereto.

28



--------------------------------------------------------------------------------



 



          Section 10.08 Expenses. Except as expressly set forth in this
Agreement or in any Ancillary Agreement, all third party fees, costs and
expenses paid or incurred in connection with the Separation and the Distribution
will be paid by OCWEN.
          Section 10.09 Headings. The article, section and paragraph headings
contained in this Agreement and in the Ancillary Agreements are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement or any Ancillary Agreement.
          Section 10.10 Survival of Covenants. Except as expressly set forth in
this Agreement or any Ancillary Agreement, (a) the covenants in this Agreement
and the liabilities for the breach of any obligations in this Agreement and
(b) any covenants, representations or warranties contained in any Ancillary
Agreement and any liabilities for the breach of any obligations contained in any
Ancillary Agreement, in each case, shall survive each of the Separation and the
Distribution and shall remain in full force and effect.
          Section 10.11 Waivers of Default. Waiver by any party hereto or to any
Ancillary Agreement of any default by any other party hereto or thereto of any
provision of this Agreement or such Ancillary Agreement shall not be deemed a
waiver by the waiving party of any subsequent or other default.
          Section 10.12 Specific Performance. Subject to Section 4.02 and
notwithstanding the procedures set forth in Article VII, in the event of any
actual or threatened default in, or breach of, any of the terms, conditions and
provisions of this Agreement or any Ancillary Agreement, the party or parties
who are to be hereby or thereby aggrieved shall have the right to specific
performance and injunctive or other equitable relief of its rights under this
Agreement or such Ancillary Agreement, in addition to any and all other rights
and remedies at law or in equity, and all such rights and remedies shall be
cumulative. The other party or parties shall not oppose the granting of such
relief. The parties to this Agreement and any Ancillary Agreement agree that the
remedies at law for any breach or threatened breach hereof or thereof, including
monetary damages, are inadequate compensation for any loss and that any defense
in any action for specific performance that a remedy at law would be adequate is
waived. Any requirements for the securing or posting of any bond with such
remedy are waived.
          Section 10.13 Amendments. No provisions of this Agreement or any
Ancillary Agreement shall be deemed waived, amended, supplemented or modified by
any party hereto or thereto, unless such waiver, amendment, supplement or
modification is in writing and signed by the authorized representative of the
party against whom it is sought to enforce such waiver, amendment, supplement or
modification.
          Section 10.14 Interpretation. Words in the singular shall be held to
include the plural and vice versa and words of one gender shall be held to
include the other genders as the context requires. The terms “hereof,” “herein,
“and “herewith” and words of similar import, unless otherwise stated, shall be
construed to refer to this Agreement or the applicable Ancillary Agreement as a
whole (including all of the schedules, exhibits and appendices hereto or
thereto) and not to any particular provision of this Agreement or such Ancillary
Agreement. Article, Section, Exhibit, Schedule and Appendix references are to
the articles, sections, exhibits, schedules and appendices of or to this
Agreement or the applicable Ancillary Agreement unless

29



--------------------------------------------------------------------------------



 



otherwise specified. Any reference herein to this Agreement or any Ancillary
Agreement, unless otherwise stated, shall be construed to refer to this
Agreement or such Ancillary Agreement as amended, supplemented or otherwise
modified from time to time, as permitted by Section 10.14 and the terms of any
applicable provision in any Ancillary Agreement. The word “including” and words
of similar import when used in this Agreement (or the applicable Ancillary
Agreement) shall mean “including, without limitation,” unless the context
otherwise requires or unless otherwise specified. The word “or” shall not be
exclusive. There shall be no presumption of interpreting this Agreement or any
provision hereof against the draftsperson of this Agreement or any such
provision.
          Section 10.15 Jurisdiction; Service of Process. Any action or
proceeding arising out of or relating to this Agreement or any Ancillary
Agreement shall be brought in the courts of the State of New York located in the
County of New York or in the United States District Court for the Southern
District of New York (if any party to such action or proceeding has or can
acquire jurisdiction), and each of the parties hereto or thereto irrevocably
submits to the exclusive jurisdiction of each such court in any such action or
proceeding, waives any objection it may now or hereafter have to venue or to
convenience of forum, agrees that all claims in respect of the action or
proceeding shall be heard and determined only in any such court and agrees not
to bring any action or proceeding arising out of or relating to this Agreement
or any Ancillary Agreement in any other court. The parties to this Agreement or
any Ancillary Agreement agree that any of them may file a copy of this paragraph
with any court as written evidence of the knowing, voluntary and bargained
agreement between the parties hereto and thereto irrevocably to waive any
objections to venue or to convenience of forum. Process in any action or
proceeding referred to in the first sentence of this Section may be served on
any party to this Agreement or any Ancillary Agreement anywhere in the world.
          Section 10.16 Waiver of Jury Trial. EACH PARTY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY, WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS
AGREEMENT AND AGREES THAT ANY SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING
WITHOUT A JURY.
* * * * *

30



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Parties have caused this Separation Agreement
to be executed as of the date first written above by their duly authorized
representatives.

            OCWEN FINANCIAL CORPORATION
      By   /s/ Ronald M. Faris         Name:   Ronald M. Faris        Title:  
President        ALTISOURCE PORTFOLIO SOLUTIONS S.A.
      By   /s/ William B. Shepro         Name:   William B. Shepro       
Title:   Director     

1



--------------------------------------------------------------------------------



 



Schedule I
Separation Transactions

1.   NCI Holdings, Inc. will change its name to Altisource US Holdings, Inc.
(“Altisource US Holdings”) and form a new, wholly-owned Delaware corporation
named Altisource Solutions, Inc. (“Altisource Solutions”).   2.   Altisource US
Holdings forms a new, wholly-owned Georgia corporation named Altisource US Data,
Inc. (“Altisource US Data”).   3.   Altisource US Holdings forms one or more
new, wholly-owned corporations (solely if required for licensing reasons) named
Altisource US Broker/Trustee Corp. (“Altisource US Broker/Trust”).   4.   Ocwen
Fulfillment Operations LLC (“Ocwen Fulfillment”) changes its name to Altisource
Fulfillment Operations LLC (“Altisource Fulfillment”) and Ocwen Asset Investment
Corp. (“Ocwen Asset Invest Co.”) dividends cash in an amount equal to (or
otherwise required to achieve based on otherwise-available cash on hand) the
fair value purchase price of Altisource Fulfillment (the “Fulfillment Purchase
Amount”) to Investors Mortgage Insurance Holding Company (“Investors Mortgage
Co.”).   5.   Investors Mortgage Co. dividends the Fulfillment Purchase Amount
to Ocwen.   6.   Ocwen contributes the Fulfillment Purchase Amount to Altisource
US Holdings.   7.   Altisource US Holdings purchases Altisource Fulfillment by
paying the Fulfillment Purchase Amount to Ocwen Asset Invest Co. in exchange for
its equity interest in Altisource Fulfillment.   8.   Ocwen contributes its
equity interests in (i) Premium Title Services, Inc. (“Premium Title”) and
(ii) REALHome Services and Solutions, Inc. (“REALHome”) to Altisource US
Holdings.   9.   Ocwen purchases Portfolio Management Outsourcing Solutions, LLC
(“Portfolio Mgt”) by paying an amount equal to (or otherwise required to achieve
based on otherwise-available cash on hand) the fair value purchase price of
Portfolio Mgt (the “Portfolio Purchase Amount”) to RMSI, Inc. (“RMSI”) in
exchange for its equity interest in Portfolio Mgt.   10.   RMSI dividends the
Portfolio Purchase Amount to Ocwen.   11.   Ocwen forms a new, wholly-owned
Delaware limited liability company named Altisource Holdings, LLC (“Altisource
Holdings”) and contributes an amount of cash equal to not less than 00.01% of
the fair value purchase price of Ocwen Outsourcing Solutions (100% of such fair
value purchase price being the “Solutions Purchase Amount”).



1



--------------------------------------------------------------------------------



 



12.   Ocwen Capital Management, LLC (“Ocwen Capital Mgt”) and Ocwen Loan
Servicing, LLC (“Ocwen Loan Srvc”) form Altisource Outsourcing Solutions S.R.L.
(“Altisource Outsourcing Solutions”), with Ocwen Capital Mgt owning a 99.99%
interest and Ocwen Loan Srvc owning a 0.01% interest.   13.   Ocwen Capital Mgt
dividends cash in an amount equal to (or otherwise required to achieve based on
otherwise-available cash on hand) 99.99% of the Solutions Purchase Amount to
Ocwen.   14.   Altisource Holdings purchases 0.01% of the equity interest in
Altisource Outsourcing Solutions by paying 0.01% of the Solutions Purchase
Amount to Ocwen Loan Srvc.   15.   Ocwen purchases 99.99% of the equity interest
in Altisource Outsourcing Solutions by paying 99.99% of the Solutions Purchase
Amount to Ocwen Capital Mgt.   16.   Altisource Portfolio Solutions S.à r.l.
(formerly Ocwen Luxembourg S.à r.l.) converts to a Société Anonyme
(“Altisource”).   17.   Ocwen Business Solutions Private Limited changes its
name to Altisource Business Solutions Private Limited (“ABSPL”) and the
Altisource Solutions business of Ocwen Financial Solutions Private Limited
(“OFSPL”) is demerged into ABSPL.   18.   ABSPL issues shares to Ocwen Asia
Holdings Ltd. (the shareholder of OFSPL) as consideration for the demerger.  
19.   Altisource forms Altisource Solutions S.à r.l., a Luxembourg company
(“Altisource Solutions”).   20.   Altisource Solutions forms Altisource Asia
Holdings Ltd., a Mauritius company (“Altisource Asia Holdings”).   21.   Ocwen
purchases Altisource Asia Holdings for fair value (the “Altisource Asia Holdings
Purchase Amount”) from Altisource Solutions.   22.   Altisource Solutions
distributes the Altisource Asia Holdings Purchase Amount to Altisource.   23.  
Altisource distributes the Altisource Asia Holdings Purchase Amount to Ocwen.  
24.   Ocwen forms Ocwen Luxembourg S.à r.l. II (“Ocwen Lux II”) and contributes
Altisource Asia Holdings to Ocwen Lux II.   25.   Ocwen lends cash in an amount
equal to the fair value purchase price of OFSPL (the “OFSPL Purchase Amount”) to
Altisource Asia Holdings in exchange for a promissory note; Altisource Asia
Holdings purchases OFSPL from Ocwen Asia Holdings.   26.   Ocwen Asia Holdings
distributes the OFSPL Purchase Amount to Altisource.



2



--------------------------------------------------------------------------------



 



27.   Altisource distributes the OFSPL Purchase Amount to Ocwen.   28.   Ocwen
transfers intellectual property of the Altisource Solutions business to
Altisource Solutions in exchange for shares in Altisource Solutions.   29.  
Ocwen contributes its shares in Altisource Solutions to Altisource in exchange
for shares in Altisource.   30.   Ocwen lends cash in an amount equal to the
fair value purchase price of (i) ABSPL (the “ABSPL Purchase Amount”) plus
(ii) Ocwen Asia Holdings (the “Ocwen Asia Holdings Purchase Amount”) to
Altisource Solutions in exchange for a promissory note.   31.   Altisource
Solutions purchases ABSPL by paying the ABSPL Purchase Amount borrowed from
Ocwen to Ocwen Asia Holdings. Ocwen Asia Holdings distributes the ABSPL Purchase
Amount to Altisource.   32.   Altisource Solutions purchases Ocwen Asia Holdings
by paying the Ocwen Asia Holdings Purchase Amount to Altisource.   33.  
Altisource lends cash in an amount equal to the ABSPL Purchase Amount to Ocwen
Asia Holdings in exchange for a promissory note. Ocwen Asia Holdings purchases
ABSPL by paying the ABSPL Purchase Amount to Altisource Solutions.   34.  
Altisource contributes the Ocwen Asia Holdings Purchase Amount to Altisource
Solutions in exchange for additional share capital; Altisource Solutions repays
Ocwen the ABSPL Purchase Amount and the Ocwen Asia Holdings Purchase Amount, and
Ocwen discharges Altisource Solutions’ promissory note.   35.   Altisource Asia
Holdings changes its name to Ocwen Asia Holdings I Ltd. and Ocwen Asia Holdings
Ltd. changes its name to Altisource Asia Holdings I Ltd.   36.   Ocwen
contributes to Altisource its equity interests in (i) Altisource US Holdings,
(ii) Western Progressive Trustee, LLC (“Western Progressive”), (iii) Portfolio
Mgt, (iv) Altisource Outsourcing Solutions (its 99.99% interest) and
(v) Altisource Holdings in exchange for additional shares of Altisource.   37.  
Altisource contributes to Altisource Solutions its equity interests in
(i) Altisource US Holdings, (ii) Western Progressive, (iii) Portfolio Mgt,
(iv) Altisource Outsourcing Solutions (its 99.99% interest) and (v) Altisource
Holdings in exchange for additional shares of Altisource Solutions.   38.  
Intentionally Omitted.   39.   Ocwen contributes the promissory note made in
step 25 by Altisource Asia Holdings (now known as Ocwen Asia Holdings I Ltd.) to
Ocwen Lux II in exchange for additional shares of Ocwen Lux II.



3



--------------------------------------------------------------------------------



 



40.   Ocwen Lux II contributes the promissory note made by Altisource Asia
Holdings (now known as Ocwen Asia Holdings I Ltd.) to Ocwen Asia Holdings I Ltd.
in exchange for additional shares of Ocwen Asia Holdings I Ltd.   41.   Ocwen
discharges the note made by Altisource Asia Holdings (now known as Ocwen Asia
Holdings I Ltd.).   42.   Altisource contributes the promissory note made in
step 33 by Ocwen Asia Holdings (now known as Altisource Asia Holdings I Ltd.) to
Altisource Solutions in exchange for additional shares of Altisource Solutions.
  43.   Altisource Solutions contributes the promissory note made by Ocwen Asia
Holdings (now known as Altisource Asia Holdings I Ltd.) to Altisource Asia
Holdings I Ltd. in exchange for additional shares of Altisource Asia Holdings I
Ltd.   44.   Altisource discharges the note made by Ocwen Asia Holdings (now
known as Altisource Asia Holdings I Ltd.).

4